Citation Nr: 0026708	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-concussion 
cerebellar dysfunction with broad-based gait and turning en-
bloc, currently rated as 60 percent disabling.

2.  Entitlement to an increased rating for post-concussion 
occipital headaches and dizziness, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine with limited motion and low 
back pain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from December 1950 to 
December 1953.

This appeal is from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The Board of Veteran's Appeals (Board) 
remanded the case to the RO in December 1997, and while in 
remand status, the RO increased the ratings for the lumbar 
spine and for the residuals of a brain concussion, 
recharacterizing the residuals of brain concussion as two 
separately rated disabilities.  The case is now returned to 
the Board.

In December 1997, the Board issued a final decision on five 
issues then on appeal.  The veteran's representative lists 
all five issues in an informal brief statement of July 2000 
in support of the instant appeal.  The Board construes the 
inclusion of those issues in the informal brief to be merely 
administrative error to which it will not respond further.


FINDINGS OF FACT

1.  The veteran has objective neurological manifestations of 
a brain concussion comprising broad-based gait and turning 
en-bloc that are analogous to, but not more disabling than, 
Meniere's syndrome with attacks of cerebellar gait occurring 
from one to four times a month.

2.  The veteran has subjective residuals of a brain trauma 
comprising occipital headaches and dizziness.

3.  The veteran has traumatic lumbosacral arthritis 
manifested by severe limitation of motion and pain on motion, 
with pain increased with prolonged sitting, standing or 
walking, and by cold weather.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 60 
percent for post-concussion cerebellar dysfunction with 
broad-based gait and turning en-bloc are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.20, 4.27, 4.124a, Diagnostic Code 8045-6205 (1999).

2.  The schedular criteria for a rating higher than 10 
percent for post-concussion occipital headaches and dizziness 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.27, 4.124a, Diagnostic 
Code 8045-9304 (1999).

3.  The schedular criteria for a rating higher than 40 
percent for traumatic arthritis of the lumbar spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks compensation at a higher rate for each of 
the disabilities at issue in this appeal.  The Board has 
reviewed the evidence in the veteran's VA claims folder.  In 
this decision, the Board summarizes the pertinent historical 
evidence sufficiently to permit the current level of each 
disability to be understood in relation to its history, with 
the primary focus on the current level of disability.  The 
Board then applies the pertinent laws and regulations to the 
evidence to determine whether any of the disabilities should 
be rated higher than it is now.


I.  Factual Background

Service medical records reveal the veteran sustained a head 
injury in a motor vehicle accident (MVA) in service in 
October 1952.  He suffered head injuries diagnosed as brain 
concussion, laceration of the left temporal area, and simple 
fracture of the maxilla and alveolar ridge, diagnosed 
clinically but not diagnosed on x-ray.  He had a sluggish 
left pupil, which was diagnosed as the result of a lesion in 
the effector mechanism.  He complained of headaches, which 
the neurosurgeon diagnosed as traumatic occipital neuralgia.  
He also complained of low back pain without radiation, and on 
examination, he had full range of motion in all directions 
with some paravertebral muscle pain.

The veteran's December 1953 report of physical examination on 
separation from the service noted a September 1951 back 
injury without fracture and with subsequent diagnosis of 
weakness and aches.  The examination diagnosis was post-
traumatic arthritis of the spine, moderate.

When the veteran initially applied for VA disability 
compensation in July 1964, he reported a 1951 back injury 
resulting in arthritis of the spine and a brain injury 
sustained in a car accident in October 1952.  His report of 
having frontal headaches nearly daily for years was noted in 
a February 1965 VA hospital discharge summary.  On VA medical 
examination in April 1965, the veteran reported that his head 
and his back hurt all the time.  Examination produced a 
diagnosis of mild alteration of posture with low back strain, 
based on observation of slight sagging of the left buttock 
and left shoulder, mild increase of dorsal kyphosis, and 
normal range of motion of the back.  On March 1966 
examination, the veteran reported that his head and back hurt 
all the time and he had dizzy spells.  The examination 
addressed other matters.

In July 1982, H. Green, M.D., reported treating the veteran 
for a left ear infection and that the veteran had limitation 
of back motion as a residual of a back injury.

In April 1994, the veteran sought VA outpatient mental health 
treatment with a current complaint of memory problems, such 
as with spelling and remembering names for the past five or 
six years.  He reported a 45-year history of drinking.  He 
reported he had retired from work as an ironworker, because 
of stumbling down stairs and loss of equilibrium, and the 
work was done at heights.  He also complained of fronto-
occipital headaches for years.  In June 1994, he reported he 
had not worked as an ironworker since September 1992.

In October 1994, the veteran had VA examinations of the 
lumbar spine and to detect residuals of brain injury.  The 
veteran was in no acute distress.  The veteran was mentally 
oriented to time, place, and person.  Examination of the 
central nervous system revealed no focal neurologic deficits.  
Muscle power was 5/5 in the upper extremities and 4/5 in the 
lower extremities.  The examiner reported there was no 
functional impairment of the peripheral or autonomic nerves, 
but there was limited motion of the lower extremities.  The 
diagnosis was no neurological condition detected.

Regarding the lumbar spine, the range of motion of the lower 
extremities was slightly limited, but the straight leg 
raising test was negative.  There were no postural 
abnormalities.  There was no fixed deformity.  There was good 
musculature of the back.  Lumbar flexion was to about 80 
degrees, extension was to about 20 degrees, lateral flexion 
was to about 30 degrees bilaterally, and rotation was about 
20 degrees bilaterally.  Pain on motion was objectively 
evident.  X-ray of the spine showed greater degenerative 
changes in the lumbar spine than elsewhere.  The radiologist 
suggested obtaining a serum alkaline phosphatase measurement 
to rule out Paget's disease because of subtle changes in a 
lumbar vertebra.  The diagnosis was degenerative disease of 
the spine, especially in the lumbar area.

The veteran testified in a June 1995 hearing about the 
symptoms he related to the 1952 brain concussion and the 
effects of arthritis in his lumbar spine.  He first described 
the injuries he sustained in the 1952 MVA.  He reported 
having had bad headaches daily since the MVA, and that he 
occasionally was dizzy and had to sit down until it passed.  
He said he was afraid to drive at those times.  He also 
stated that as an ironworker, dizziness affected his ability 
to work at high elevations, and sometimes when he was dizzy, 
he had to get down on the ground.  He described the location 
of the headaches, stating he sometimes saw flashes of light.  
He reported aspirin as his primary medicine for headaches 
them.  He said they decreased when he took blood pressure 
medicine.

Regarding his back, his representative asked if it was more 
severe some days than others, to which the veteran responded 
that it hurt all the time in his lower back, but it could 
feel a little better some parts of the day.  The veteran said 
he did not mow the lawn, because he could not move like a 
normal person.  He also testified to having pain when 
shifting positions in a chair.

In his May 1995 notice of disagreement in the instant case, 
the veteran reported having headaches every day and that his 
dizziness was very bad.

In August 1995, the veteran submitted hospital records from 
University Medical Center.  Although the reasons for the 
treatment and the diagnoses are unrelated to matters on 
appeal, a laboratory report in the records shows he had 
alkaline phosphatase of 84.  The reference or normal range 
was noted as 38 to 126.

An October 1995 referral to a VA ENT (ear nose and throat) 
surgeon showed the veteran that month developed left-sided 
headache, pain in the left ear and left eye, unsteady gait, 
serosanguineous and purulent discharge from the left ear, and 
cutaneous lesion of the left ear canal.  He was diagnosed 
with varicella zoster infection involving the VII and VIII 
[cranial] nerves high up in the facial canal.  Ophthalmologic 
examination in November 1995 diagnosed a left facial 
paralysis resulting in a left neurotrophic ectropion.

In November 1995, magnetic resonance imaging (MRI) of the 
brain revealed scattered areas of increased T2 and decreased 
T1 signal in the deep and subcortical white matter of both 
cerebral hemispheres consistent with infarctions and/or 
demyelination.  There were no masses or hemorrhages.  MRIs of 
the internal auditory canals with and without contrast in 
January 1996 showed a small infarction in the right mid-pons 
and moderate cerebellar atrophy and no masses.  The study was 
said to be otherwise unchanged from November 1995.

The veteran had VA audiological testing in December 1995 on 
referral from ENT with an eight-week history of Bell's palsy 
and complaints of fluctuating hearing sensitivity in the left 
ear.  The audiologist found mild sensorineural hearing loss 
on the right and mild to moderately severe sensorineural 
hearing loss on the left.

In January 1996, the veteran was assessed with left VIIth 
cranial nerve paralysis, also called Bell's palsy.  He 
underwent surgical correction of left epiphora and ectropion.

A November 1996 outpatient treatment record referenced a note 
from a home health nurse.  An undated note reported the 
veteran to have unsteady gait and balance, which, along with 
other disorders, contributed to compromise of his activities 
of daily living.

On June 1999 VA examination of the lumbar spine, the examiner 
noted review of the veteran's administrative and medical 
charts.  The veteran gave history of sustaining a back injury 
in combat in 1952, with increasing low back pain ever since.  
He currently complained of continuous low back pain and 
aching, increased with motion, during walking and during 
exposure to cold weather.  He required a cane to walk for the 
past two years because of back pain.  He reported that cold 
weather increased his pain.  He reported the postures, 
motions, and circumstances that increased his pain, including 
prolonged sitting and standing erect, and that bending 
forward slightly while sitting decreased the pain 
temporarily.

The examiner noted the October 1994 x-ray findings and 
reported that April 1998 x-ray studies showed spondylitic 
changes with degenerative disc disease and facet joint 
arthritis.  There were no findings of Paget's disease; 
laboratory findings included a normal serum alkaline 
phosphatase of 66.  Physical examination showed the veteran 
to be ambulatory with a cane, with a slightly widened base to 
his gait and slightly increased flexion of his body while 
walking.  The veteran complained of a pulling sensation in 
his back.  He walked more slowly than normal.  There was 
evidence of a mild lower dorsal kyphosis when standing 
relaxed.  The veteran was able to lessen the kyphotic curve 
voluntarily.  There was tenderness over both sides of the L-S 
spine.  Ranges of motion of the lumbar spine were reported as 
follows: Flexion, 25 degrees with pain; extension, 0 degrees; 
left lateral flexion, 12 degrees; right lateral flexion, 10 
degrees; lateral rotation 24 degrees bilaterally.  Deep 
tendon reflexes over both lower extremities were normal.  
Muscle testing was unremarkable in both lower extremities.  
Sensation was normal to pinprick in both lower extremities.  
The veteran did not show pain on motion of either extremity.  
He was observed having pain during standing up and during bed 
mobilities.

The examiner diagnosed history of chronic low back pain 
secondary to degenerative joint disease of the lumbosacral 
spine.  The examiner commented that due to low back pain, the 
veteran would not be able to do prolonged sitting, standing, 
walking, frequent bending, twisting, or carrying objects.

The veteran had a VA brain and spinal cord examination in 
June 1999.  The examiner reported he had no records or 
radiological studies available.  He took a history from the 
veteran.  The veteran reported that he sustained a head 
injury without loss of consciousness in combat in 1952.  He 
denied having any problems following the head injury.  The 
examiner noted that the veteran described what sounded like a 
brain-stem stroke occurring about two years ago, after which 
the veteran had developed left facial weakness and marked 
ataxia, as well as marked problems with short-term memory.

On neurological examination, the veteran was in no acute 
distress.  He was able to arise from a chair.  His had a 
broad-based gate, and he turned en-bloc.  Examination of 
cranial nerves I through XII revealed a left facial droop 
with narrowing of the left palpebral fissure.  Motor strength 
was essentially symmetric.  Sensation was intact to pinprick, 
light touch, vibrations and joint position sense.  Rapidly 
alternating movement, finger-nose-finger and heel-shin-heel, 
were without ataxia or dysmetria.  The veteran's reflexes 
were symmetric and somewhat increased at the knees and 
ankles.  His toes were downgoing bilaterally.  The veteran 
answered current event questions, including knowing we had 
just completed a war in Kosovo.  The pertinent neurologic 
diagnoses were head injury with no loss of consciousness and 
history of stroke with residual ataxia and left facial droop.

In November 1999, the RO obtained a review and analysis of 
the veteran's entire claims folder by a VA physician, because 
the June 1999 neurology examiner had not had access to the 
veteran's records.  The physician noted the discrepancy 
between the veteran's report of the history of his head 
injury and the history of MVA in October 1952 appearing in 
the service medical records, which the veteran did not report 
to the June 1999 examiner.  He noted that the history given 
the VA examiner was otherwise very similar to that in the 
record.  The physician summarized the medical history 
pertinent to the veteran's brain concussion and neurologic 
complaints thereafter, essentially as is reported above.  He 
identified the left ear infection of October 1995 as herpes 
zoster.

The physician opined that after reviewing the claims folder, 
including service medical records, it was very clear that the 
veteran suffered a severe head injury in the October 1952 
MVA, resulting in a concussion, left temporal laceration and 
other injuries.  He identified the injury to the effector 
mechanism as an injury of cranial nerve III, resulting in a 
sluggish left pupil.  He noted the consistent history of 
headaches and complaints of dizziness since 1966, and that 
there was no record of attempt to determine the specific 
etiology of the headaches or of the dizziness.  He noted that 
the MRIs of the veteran's brain revealed small infarcts in 
the deep and subcortical white matter of both hemispheres, a 
small right pontine infarct, and moderate cerebellar atrophy 
compatible with scarring from a diffuse brain contusion at 
the time of the motor vehicle accident in 1952.  He opined 
that the broad-based gate and the turning en-bloc revealed in 
the June 1999 examination were evidence of brainstem and 
cerebellar dysfunction, compatible with the MRI changes, 
which in turn were compatible with residual changes from the 
MVA in 1952.  The examiner commented that the nature of the 
changes were so severe that the veteran had to retire as an 
ironworker prematurely.  He further opined that the left 
facial droop and the narrow left palpebral fissure seen on 
June 1999 examination were not related to the headaches or 
dizziness, but they were the result of the herpes zoster, 
which developed in October 1995.  Finally, he opined that the 
MRIs revealed a physical basis for the complaints of 
headaches and dizziness, which more likely than not were the 
result of the head injury received in the MVA of October 
1952.


II.  Analysis

The appellant's allegation of increase in his disabilities is 
sufficient evidence to well ground the claims.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  VA has a duty to 
assist claimants with well-grounded claims to develop the 
facts pertinent to their claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The evidence in this case is well-developed.  Nothing 
in the record gives notice of additional evidence necessary 
to obtain to decide the appeal, or that the veteran otherwise 
needs VA assistance to develop the facts pertinent to his 
claim.  VA's duty to assist is discharged.  

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Disability evaluations are determined by application of the 
VA schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

The medical findings are compared to the criteria in the 
rating schedule to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1999).  
Separate diagnostic codes identify the various disabilities.  
Each disability must be viewed in relation to its history, 
with emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (1999).  Medical 
reports must be interpreted in light of the entire recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1999).  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

These requirements for evaluation of the complete medical 
history of the claimant's condition protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report and enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. 589.  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  An evaluation of the level of disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40 (1999).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


A.  Cerebellar Dysfunction 

Conditions not listed in the rating schedule are rated by 
analogy to listed conditions that affect the same body part 
or system, or that have manifestations similar to the 
service-connected disability.  38 C.F.R. § 4.20 (1999).  
Purely neurological disabilities due to brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (1999).  A 
hyphenated diagnostic code, generally, identifies an 
underlying disease or injury that is rated according to its 
residual manifestations.  See 38 C.F.R. § 4.27 (1999).

The RO rated the objective neurological residuals of the 
veteran's brain concussion by analogy to Meniere's syndrome.  
38 C.F.R. § 4.87, Diagnostic Code 6205 (1999).  This is an 
appropriate analogy, because that diagnostic code includes 
cerebellar gait among the rating criteria, and cerebellar 
dysfunction manifesting in the veteran's gait is the 
objective neurological residual of his concussion.  Moreover, 
the diagnostic codes for rating diseases of the central 
nervous system all pertain to specific cranial nerves not 
implicated in the veteran's injury.  Consequently, the 
veteran's disability is best rated under Diagnostic Code 
6205.

Diagnostic Code 6205 provides that hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus, is rated 100 percent 
disabling.  Hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus, is rated 60 percent.  Cerebellar 
gait is "a staggering gait indicative of cerebellar 
disease."  Dorland's Illustrated Medical Dictionary 670 
(27th ed. 1988).

The analogy between the veteran's cerebellar dysfunction and 
Meniere's syndrome is imperfect, even though no other analogy 
in the rating schedule is better.  Only the cerebellar gait 
manifestation of Meniere's syndrome is an appropriate analogy 
to and rating criterion for the veteran's post-concussion 
cerebellar dysfunction, broad-based gait with turning en-
bloc, because no other diagnostic code provides for gait 
dysfunction due to cerebellar pathology.

In contrast, two criteria for rating Meniere's syndrome, 
hearing loss and vertigo, are not appropriately applied in 
this case, even though the veteran has hearing loss, and 
dizziness, from a lay viewpoint, may be thought of as like 
vertigo.  First, the hearing loss found in the veteran in 
December 1995 was apparently then associated with the Bell's 
Palsy; and the November 1999 review of medical records found 
Bell's palsy unrelated to the brain concussion.  Second, 
dizziness, as it relates to brain trauma, is specifically 
addressed in Diagnostic Code 8045.  It is not appropriate to 
rate a residual of an injury by analogy when the rating 
schedule provides for it specifically, because rating by 
analogy is authorized only for unlisted conditions.  
38 C.F.R. § 4.20.  Consequently, the Board will consider only 
the broad-based gait with turning en-bloc in rating the 
veteran's cerebellar dysfunction by analogy to Meniere's 
syndrome.

It appears that the veteran's broad-based gait and turning 
en-bloc are continuous, rather than episodic like cerebellar 
gait in Meniere's syndrome.  The Board must compare 
disability from a continuously broad-based gait with turning 
en-bloc to disability from an episodically staggering gait.  
The broad-based gait and turning en-bloc as reported in the 
June 1999 examination does not suggest as severe an 
impairment in effective or efficient walking as does a 
staggering gait.  The comment of record from the home health 
nurse, that the veteran is unsteady in gait and balance is 
consistent with the description on VA examination.  It seems 
fair to equate the amount of disability on average from a 
constantly broad-based gait with en-bloc turning to the 
amount of disability from a staggering gait several times a 
month.  The description of the veteran's walking does not 
present a disability picture that matches or more nearly 
approximates the disability picture resulting from a 
staggering gait four or more times a week, considering both 
the broad-based gait and the turning en-bloc.  38 C.F.R. 
§ 4.7 (1999).

The record shows that the veteran quit working as an 
ironworker because of balance problems and the peculiarly 
inhibiting effect of poor balance on working at high 
elevations, which the veteran has described.  Regulation 
permits extra-schedular rating when "the schedular 
evaluations are found to be inadequate . . . [because] the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1999).  The rating 
schedule, however, is meant to compensate for the average 
impairment in civil occupations generally resulting from 
disability.  38 C.F.R. § 3.321 (1999).  The sort of 
subjective, or individualized circumstance that results from 
the individualized interaction between the veteran's impaired 
balance and gait and his specific occupation is not the sort 
of failure of the rating schedule to provide for the average 
impairment in civil occupations generally contemplated by the 
extra-schedular provision.  Seen from the point of view of 
average impairment in civil occupations generally, the 
veteran's cerebellar dysfunction does not present such an 
exceptional or unusual disability picture as to render 
application of the rating schedule impractical.

The preponderance of the evidence is against a rating greater 
than 60 percent for post-concussion cerebellar dysfunction 
with broad-based gait and turning en-bloc.


B.  Post Brain Concussion Occipital Headaches and Dizziness

The RO rated the veteran's headaches as due to brain trauma, 
Diagnostic Code 8045, and applied the rating criteria for 
migraine headaches.  See Diagnostic 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  The RO then found no more than 10 
percent disability because the veteran's headaches, although 
constant, were not shown to be prostrating at any time.  
Migraine headaches are rated according to the frequency of 
attacks of at least prostrating severity.  Id.

As noted above, the rating schedule specifically provides for 
rating purely subjective complaints such as headaches and 
dizziness due to brain trauma.  They are to be rated under 
diagnostic code 9304 (dementia due to head trauma) as 10 
percent disabling and no more.  Diagnostic Code 8045.  A 
higher rating under Diagnostic Code 9304 is not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma, Id., which the veteran does not 
have.  Diagnostic code 8045 also provides, "This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma."  The RO has awarded the 
veteran a 10 percent rating for purely subjective symptoms of 
brain trauma to which he is not entitled because he is also 
receives compensation for neurological disabilities due to 
brain trauma.  Consequently, the Board cannot award a higher 
rating for post-concussion occipital headaches and dizziness 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


C.  Arthritis of the Lumbar Spine

The veteran  is service connected for traumatic arthritis of 
the lumbar spine.  Musculoskeletal disabilities are rated 
under the several diagnostic codes of 38 C.F.R. § 4.71a 
(1999).  Traumatic arthritis is rated as degenerative 
arthritis.  Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings is rated based on limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Diagnostic Code 5003.  Limitation 
of motion of the lumbar spine, when severe, as is the 
veteran's, is rated 40 percent disabling.  Diagnostic Code 
5292.  Forty percent is the highest rating provided for 
limitation of motion of the lumbar spine.  Id.

Only three diagnostic codes under 38 C.F.R. § 4.71 [residuals 
of fracture of a vertebra (Diagnostic Code 5285), complete 
bony fixation (ankylosis) of the spine (Diagnostic Code 
5286), and intervertebral disc syndrome (Diagnostic Code 
5293)] provide for ratings higher than 40 percent.  The 
veteran does not have any of these conditions, and his 
arthritis of the lumbar spine may not be rated under any of 
them.

The veteran asserts, through his representative, that a 
higher rating is warranted in consideration of functional 
impairment attributable to pain, painful motion, and excess 
fatigability of the veteran's back due to lumbar arthritis.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  The representative 
also argues that the Board must consider the increase in 
disability due to flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (rating of musculoskeletal disability rated 
by limitation of motion must consider further decrease in 
range of motion due to pain and related factors during 
episodic flare-ups).

Even though the veteran may suffer functional impairment due 
to pain and similar factors, pain may not be the basis for an 
award under a diagnostic code in excess of the maximum 
evaluation under that code.  Spencer v. West, 13 Vet. App. 
376, 382 (2000).

The only avenue for a higher rating for the veteran's lumbar 
arthritis is an extra-schedular rating, if the facts showed 
the "exceptional or unusual disability picture" mentioned 
in the above discussion of extra-schedular rating under 
38 C.F.R. § 3.321(b)(1).  There is nothing extraordinary 
about the veteran's lumbar arthritis.  It presents the 
disability picture to be expected from severe arthritis when 
seen in the context of average impairment in civil 
occupations generally.  Id.

Review of the history of the veteran's lumbar spine arthritis 
shows increasing pathology and corresponding increase in 
disability rating.  The preponderance of the evidence is 
against a higher rating than 40 percent.


ORDER

Increased rating for post-concussion cerebellar dysfunction 
with broad-based gait and en-bloc turning, currently 
evaluated 60 percent disabling, is denied.

Increased rating for post-concussion occipital headaches and 
dizziness, currently evaluated 10 percent disabling, is 
denied.

Increased rating for traumatic arthritis of the lumbar spine 
with limited motion and low back pain, currently evaluated 40 
percent disabling, is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

